ACCEPTED
                                                                                       03-15-00313-CV
                                                                                               6263484
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  7/28/2015 6:02:30 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                          No. 03-15-00313
__________________________________________________________________
                                                                 FILED IN
                   IN THE COURT OF APPEALS        3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
          FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN
                                                  7/28/2015 6:02:30 PM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                                  Clerk
                            HERMENIA JENKINS,
                                                    Appellant,

                                        v.

          CROSBY INDEPENDENT SCHOOL DISTRICT, and
     MICHAEL L. WILLIAMS, COMMISSIONER OF EDUCATION,
                                              Appellees.
__________________________________________________________________
    Unopposed Motion for Extension of Time to File Appellee’s Brief
__________________________________________________________________

To the Honorable Third Court of Appeals:

      Pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate

Procedure, the Appellee Commissioner of Education asks for a forty-five

(45) day extension of time to file his brief.

      1.    The Appellant Hermenia Jenkins filed her brief on July 10, 2015.

      2.    The Appellee Commissioner of Education’s brief is currently

due on August 9, 2015, and granting this request would make the brief due

no later than September 24, 2015.
       3.    The Appellee Commissioner seeks this extension because

counsel has other pending obligations that require filing this motion.

       4.    This is the Commissioner’s first request for an extension and is

not for purposes of delay.

       5.    Appellant Hermenia Jenkins and Appellee Crosby ISD do not

oppose this motion.

       6.    The parties and the Court will not be prejudiced by the

granting of this motion.

       Accordingly, the Appellee Commissioner asks for a 45-day extension

of time to file his brief so it will be due no later than September 24, 2015.

                               Respectfully submitted,

                               KEN PAXTON
                               Attorney General of Texas

                               CHARLES E. ROY
                               First Assistant Attorney General

                               DAVID C. MATTAX
                               Deputy Attorney General for
                               Defense Litigation

                               DAVID A. TALBOT, JR.
                               Chief, Administrative Law Division

                               /s/ Andrew Lutostanski
                               ANDREW LUTOSTANSKI

                                        2
                             State Bar No. 24072217
                             Assistant Attorney General
                             Office of the Attorney General of Texas
                             Administrative Law Division
                             P.O. Box 12548, Capitol Station
                             Austin, Texas 78711-2548
                             Phone: (512) 475-4200
                             Fax: (512) 320-0167
                             andrew.lutostanski@texasattorneygeneral.gov
                             Attorneys for the Commissioner

                    CERTIFICATE OF CONFERENCE

     I certify that on July 28, 2015 I conferred with counsel for Ms. Jenkins
and Crosby ISD by email and they are unopposed to this motion.

                                   /s/ Andrew Lutostanski
                                   Andrew Lutostanski

                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing document has
been served on July 28, 2015 on the following by e-service and/or email:

Kevin Lungwitz
State Bar No. 12698790
Elizabeth Poole
State Bar No. 24051201
The Lungwitz Law Firm, P.C.
3005 S. Lamar Blvd.
Box D-109-362
Austin, Texas 78704
Phone: (512) 461-0188
Fax: (866) 739.7138
Kevin@LungwitzLaw.com
Elizabeth@LungwitzLaw.com
Attorneys for Ms. Jenkins

                                      3
David B. Hodkins
State Bar No. 09775530
Rebecca R. Weimer
State Bar No. 24062597
Thompson & Horton L.L.P.
3200 Southwest Freeway, Suite 2000
Houston, Texas 77027
Phone: (713) 554-6745
Fax: (713) 583-8245
DHodgins@thompsonhorton.com
RWeimer@thompsonhorton.com
Attorneys for Crosby ISD

                                /s/ Andrew Lutostanski
                                Andrew Lutostanski




                                     4